Citation Nr: 0703168	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  02-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability, claimed as secondary to a service-connected right 
knee disability.

2.  Entitlement to service connection for a shortened right 
lower extremity, claimed as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
November 1972, and from August 1975 to May 1977.  

These matters come to the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in September 2001 (low back claim) and September 2002 
(shortened right lower extremity claim).  

In August 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  


FINDINGS OF FACT

1.  A chronic low back disability was not manifested in 
service, and the veteran's current low back disorder is not 
shown to be related to his service-connected right knee 
disability.

2.  A disorder manifested by a shortened right lower 
extremity was not manifested in service, and it is not shown 
that the veteran currently has a shortened right lower 
extremity.
 


CONCLUSIONS OF LAW

1.  Service connection for a chronic low back disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  Service connection for a shortened right lower extremity 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in June 2002 and January 2003 
statements of the case (SOCs) and April 2004 correspondence, 
fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disabilities on appeal.  The claims were readjudicated in a 
September 2006 supplemental SOC (SSOC).  The SSOC provided 
notice regarding how a disability rating and an effective 
date are assigned.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show for entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.


Factual Background

Service medical records, including the discharge examination 
for the veteran's second period of active service, dated in 
April 1977, make no mention of either complaints of or 
treatment afforded the veteran for either his spine or lower 
extremities.  The service medical records do show numerous 
clinical findings relating to the veteran's right knee, 
including in August 1976, at which time he underwent an 
arthroscopic meniscectomy.  

Service connection was granted for a right knee disability in 
January 1978.  

A private medical record, signed in November 1982, includes a 
diagnosis of acute lumbosacral sprain and strain, with 
myofasciitis and associated radiculitis.  

The veteran submitted a claim for low back disorder secondary 
to his service-connected right knee disability in June 2001.  

The report of a September 2001 VA orthopedic examination 
shows that the veteran provided a history of an in-service 
right knee injury.  He denied injuring his low back in the 
service but claimed to have subsequently developed low back 
pain.  He claimed that a chiropractor had told him that he 
had a leg length discrepancy due to post-service right knee 
surgery (opened right tibia and fibula fracture in 1994).  He 
also claimed to have undergone a right knee surgical 
procedure in 1989.  The examination did not include objective 
measurements of the length of each of the veteran's lower 
extremities.  The supplied diagnoses included history of low 
back pain; and history of opened right tibia and fibula 
fracture, status post surgery.  The examiner, who did not 
have access to either the veteran's service medical records 
or his claims file, opined that he was unable to explain the 
veteran's chronic problems with low back pain based upon his 
history of right knee surgery.  The examiner also did not 
supply a coherent nexus opinion concerning the veteran's 
claimed leg length discrepancy.  

The veteran submitted a claim for shortening of the right leg 
due to right knee surgery in January 2002.  

In the course of his hearing before the undersigned in August 
2004, the veteran attributed his claimed back problems as 
well as alleged shortened right leg to his service-connected 
right knee.  

The report of a March 2006 VA orthopedic examination shows 
that the veteran's claims folder, to include the Board's 
January 2006 remand, were meticulously reviewed by the 
examiner.  The examining physician observed that the 
veteran's service medical records made no mention of any back 
problems, though he was informed by the veteran that he 
injured his low back in the military but did not receive 
treatment for this injury.  Several documented episodes of 
right knee treatment, to include surgery, in the military, 
was also observed by the examiner.  A history of post-service 
right knee surgery was also reported.  The veteran attributed 
his low back pain to his claimed shortened right leg as well 
as to his service-connected right knee.  Following extensive 
examination of the veteran, the examiner supplied diagnoses 
of lumbar spondylosis with multilevel intervertebral disk 
disease and no evidence of limb length discrepancy.  
Concerning the claimed shortened right lower extremity, the 
examiner opined that a lower limb length discrepancy was not 
present.  He added that radiographic evaluation, accomplished 
with a scanogram, demonstrated that the right limb was .5 
centimeter greater than the left lower extremity, which was 
of "no clinical significance."  The examiner further opined 
that the veteran's lumbar spondylosis was "not due to [the 
veteran's] service-connected right knee condition."  He 
added that it was "at least as likely as not that the 
veteran's current lower back condition is significantly 
related to his [postservice] motor vehicle accident...."  As 
for the period of time before the veteran suffered his 
injuries as a result of a 1994 motor vehicle accident, the 
examiner opined that the record failed to show that the 
veteran suffered from problems associated with an altered 
gait during that period.  

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be also granted for a disorder that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

It is not shown that either of the two claimed disorders were 
either manifested or incurred or aggravated in service; the 
veteran does not allege otherwise.  Consequently, direct 
service connection, on the basis that either of the claimed 
disorders became manifest in service and persisted, is not 
warranted.  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement, 
in part, is met.  The veteran has lumbar spondylosis with 
multilevel intervertebral disk disease.

The further two requirements that must be satisfied are: 
 Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  In a claim seeking secondary 
service connection the requirement of disease or injury in 
service is replaced by that of a disability already service-
connected.  That requirement is met, as a right knee 
disability is service-connected.

As for the final requirement (a nexus between the service-
connected disability - right knee disability) and the 
disabilities for which service connection is sought (low back 
disorder and shortened right lower extremity), a VA medical 
opinion of June 2006, as discussed above, indicated that the 
veteran's low back disorder was not related to his service-
connected right knee disorder.  No other medical opinion 
expressing an opposite (i.e., nexus opinion) conclusion is of 
record.  

As for the veteran's claimed disorder manifested by a 
shortened right lower extremity, as noted as part of the 
report of VA orthopedic examination conducted in June 2006, 
this claimed disorder is not clinically shown to be 
manifested.  At that time, as noted, the examiner reported 
"[n]o evidence of limb length discrepancy."  The threshold 
matter that must be addressed in a claim of service 
connection is whether the claimed disability is present. 
 Here, the Board finds that the competent evidence does not 
demonstrate that the veteran has a current diagnosis of a 
shortened right lower extremity.  In the absence of proof of 
a present disability, there cannot be a valid claim [of 
service connection].  Hickson, supra.  See also Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran's testimony relating his current low back 
problems and claimed shortened right lower extremity to his 
service-connected right knee disorder does not constitute 
competent evidence.  As a layperson, he is not competent to 
opine regarding the etiology of a disease or disability.  See 
Espiritu, supra.  The preponderance of the evidence is 
against the veteran's claims.  Hence, they must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert, supra.


ORDER

Service connection for a chronic low back disability, claimed 
as secondary to a service-connected right knee disability, is 
denied.

Service connection for a shortened right lower extremity, 
claimed as secondary to a service-connected right knee 
disability, is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


